UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1322



PAMELA PELZER,

                                              Plaintiff - Appellant,


          versus


SOCIAL SECURITY DISABILITY; SOUTH CAROLINA
HOUSING AUTHORITY; WORKER COMPENSATION; BANK
OF AMERICA; FAMILY SERVICE; SOLOMAN SMITH
BARNEY; UNITED STATES POSTAL SERVICE; LEGAL
AID, Greenville, South Carolina; CITY HALL -
POLICE DEPARTMENT; MERRILL LYNCH INVESTMENT
FIRM; COLLETON COUNTY SHERIFF DEPARTMENT; US
GRANT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (CA-03-4035-2-08)


Submitted: April 29, 2004                      Decided:   May 5, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela Pelzer, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Pamela Pelzer appeals from the district court’s order

dismissing her civil action.    The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2000).   The magistrate judge recommended that relief be denied

and advised Pelzer that failure to timely file objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Pelzer

failed to object to the magistrate judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.    See

Wright v. Collins, 766 F.2d 841, 845!46 (4th Cir. 1985); see also

Thomas v. Arn , 474 U.S. 140 (1985).   Pelzer has waived appellate

review by failing to file objections after receiving proper

notice.   Accordingly, we affirm the judgment of the district

court. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         AFFIRMED




                               - 3 -